Per Curiam.
The respondent collected the sum of $470.85 on behalf of a client on and before May 23, 1933, concealed from his client the fact of the collection, and converted the money to his own use. On January 17, 1934, he sent his client the sum of $150, and later $100. For the balance of the money he gave a series of promissory notes, which were not paid at maturity, and in November, 1935, when the grievance committee of the petitioner investigated the charges, there was still due his client a balance of $50.
He also converted to his own use the sum of ten dollars given him by another client for the purpose of paying the premium on a receiver’s bond, which bond he attempted to cancel without notice to the receiver, and without notice to the receiver vacated the order appointing him.
The respondent pleads that his acts were induced by his financial needs due to the depression. Disciplinary action may not be defeated by such a plea.
The respondent should be suspended for six months, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ. ' „
Respondent suspended for six months.